DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 and 04/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election of Group I, claims 1-10, without traverse in the reply filed on 06/14/2022 is acknowledged. 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, Line 1: please add a colon after “comprising” in the preamble.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 1, “a voltage applying part for applying a voltage between electrodes of a biosensor” is being interpreted under 35 U.S.C. 112(f) . Prong 1: a voltage applying part (uses the generic placeholder), prong 2:  applying a voltage … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0114]) such as a potentiostat 919 (corresponding to the voltage applying part). 
Claim 1, “a detection part for measuring a current value flowing between the electrodes when the voltage is applied” is being interpreted under 35 U.S.C. 112(f) . Prong 1: a detection part (uses the generic placeholder), prong 2: measuring a current value … (functional language), prong 3: sufficient structure for performing the function not recited. Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0115]) such as a detection part 914.
Claim 1, “a computing part for providing information resulting from the microorganisms” is being interpreted under 35 U.S.C. 112(f) . Prong 1: a computing part (uses the generic placeholder), prong 2: providing information … (functional language), prong 3: sufficient structure for performing the function not recited. Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0115]) such as a computing part 913.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the size of the biological particles”, which lacks antecedent basis. Therefore, the scope of the claim 1 is indefinite. Claims 2-10 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 1. 
Claim 2 recites “a substrate with solid electrode” and “a substrate with electrodes comprising a second substrate and at least the two electrodes”. It is not clear if “a substrate with solid electrode” is “a substrate with solid electrolyte” as shown in Fig.3 ([para. 0033] in specification) or it includes an additional “solid electrode”. In addition, it is unclear if the “at least the two electrodes” is in reference to the two electrodes recited in claim 1, or if that also includes the “solid electrode” in claim 2. It is also not clear if the “solid electrode” in claim 2 is considered part of the “at least two electrodes”. Therefore, the scope of the claim 2 is indefinite.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Endres et al. (DE 102006016326A1), and in view of Mazlan et al. (Interdigitated electrodes as impedance and capacitance biosensors: a review, AIP Conference Proceedings 1885, 020276 (2017)) and Metzger et al. (US Pat. Pub. 2013/0217063A1). 

Regarding claims 1 and 4, Endres teaches a measurement device (a device 400, 450 shown in Figs.4a and Fig.4b for rapid measurement of a microbiological state of sample materials [para. 0113]), comprising:
a voltage applying part (Cyclic voltammetry [para. 0114]). The limitations “for applying a voltage between electrodes of a biosensor” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Endres teaches cyclic voltammetry [para. 0114] that is configured to apply a voltage between electrode 420 and 422 of a biosensor (device 400 and 450 shown in Figs. 4a and 4b) [paras. 0113-0114]. The biosensor comprising:
a solid electrolyte (a gel strip 300 shown in Fig.3a [para. 0088]). The limitations “for trapping at least one type of biological particles having an electron transfer function selected from the group consisting of microorganisms existing on an object to be tested and particles derived from the microorganisms by being brought into contact with the object to be tested” are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. Furthermore, the limitations “biological particles having an electron transfer function selected from the group consisting of microorganisms existing on an object to be tested and particles derived from the microorganisms” further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115. Since the claims further limit the microorganism or biological particles (material worked upon) but fails to limit the biosensor device (by a structure being claimed), the limitations of the claim have no patentable weight. In the instant case, Endres teaches a solid electrolyte (a gel strip 300 shown in Fig.3a [para. 0088]) to trap biological particles for transferring biological material from a sample or the surface of the sample to a carrier [paras. 0059 and 0067] and thus is configured for performing the functional limitations. 
at least two electrodes (electrode 420 and 422 in Figs.4a and 4b [para. 0113]; the carrier is placed in a sample chamber with two electrodes [para. 0060]; the gel strip touches the at least two electrodes [para. 0067]), the electrodes are configured such that the solid electrolyte and the electrodes are in contact with each other (positioning the gel strip in the sample chamber with two electrodes in such a way that the gel strip touches the at least two electrodes [para. 0067]).
a detection part (electrochemical measurement [para. 0064]; cyclic voltammetry [para.0114]). The limitations “for measuring a current value flowing between the electrodes by the electron transfer function of the biological particles bridging the gap between the electrodes when the voltage is applied” are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Endres teaches cyclic voltammetry [para.0114] which is configured to measure a current value flowing between the electrodes which are in contact with the biological material trapped in the gel strip bridging the gap between the electrodes [para. 0067] when the voltage is applied. Furthermore, the limitations “by the electron transfer function of the biological particles” further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the biological particles (material worked upon) but fails to limit the biosensor device (by a structure being claimed), the limitations of the claim have limited patentable weight.  
a computing part (calculate the original bacterial load [para. 0120]; calculating an amount or concentration of biological material (claim 15); a computing part is implied). 

Endres does not teach wherein a gap distance between the electrodes is less than or equal to the size of the biological particles, part of instant claim 1; wherein the shortest distance between the electrodes is 50 nm to 10 [Symbol font/0x6D]m, of instant claim 4.  
Mazlan teaches interdigitated electrodes as impedance and capacitance biosensors (title). Note that the current application also uses interdigitated electrodes (IDE) as shown in Fig.2. Mazlan further teaches the effects of the IDE geometry including electrode spacing on the impedance and capacitance biosensors. The increase of the gaps between IDE fingers lead to the rising of its impedance. The distance between finger electrodes play important role for impedance or capacitance measurement. By reducing the electrode spacing, it will increase the effective electrode area, thereby increasing the sensitivity of the device to the existence of cells due to the concentrated perforation depth (see the first paragraph in section of Optimization of the IDE). Mazlan further teaches in Fig. 1b wherein the distance between the electrodes is less than or equal to the size of the cell under analysis. 
Endres and Mazlan are considered analogous art to the claimed invention because they are in the same field of biosensor by measuring the electrical properties of the sample in contact with electrodes under applied voltage. According to the teachings by Mazlan, the precise distance between the electrodes would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed distance between the electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the distance between the electrodes in Endres to obtain the desired balance between the electrochemical response affected by the distance between the electrodes as taught by Mazlan and short circuit (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Endres teaches a computing part as outlined previously, but does not explicitly teach wherein the computing part for providing information resulting from the microorganisms by comparing the current value with a reference value stored in advance in which a current value and at least one type of factor selected from the group consisting of the presence or absence of the biological particles, a proliferative state of the microorganisms, and the presence or absence of expression of pathogenicity of the microorganisms are defined.
Metzger teaches a method for the detection of microorganisms in a sample comprising contacting said sample with a biosensor concentration module, allowing microorganisms to grow for a first period of time and detecting growth of discrete microorganisms as an indication of the presence of said microorganisms (abstract). Metzger further teaches a computer-based system configured to analyze microorganism information and the computer-based system comprises a processor, a tangible memory, and an interface (claim 1). The presence and number of the microorganism’s present is determined by the computer-based system based on a difference between a first value corresponding to a growth rate of a microorganism in response to incubating the microorganism in a test condition and a second value corresponding to a growth rate of a reference microorganism in response to incubating the reference microorganism in a reference condition (claim 1 and Fig.14).
Endres and Metzger are considered analogous art to the claimed invention because they are in the same field of detection of microorganisms in a sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing part in modified Endres to include an algorithm for comparing the current value (i.e., a first value in Metzger) with a reference value (i.e., a second value in Metzger) to determine the presence or absence of the microorganisms as well as the number of microorganisms present (Fig.14 in Metzger), in which the current value and reference value indicate a proliferative state of the microorganisms (i.e., growth rate), as taught by Metzger. Doing so, it would provide the information on the growth rate of the microorganisms (claim 1 in Metzger) as well as the number of microorganism’s present (Fig.14 in Metzger). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
 Note: for the purpose of examination, Examiner interprets “the size of the biological particles” as “[[the]]a size of the biological particles”. 

Regarding claim 2, modified Endres teaches the measurement device according to claim 1. Endres further teaches wherein the biosensor comprises a substrate (electrode carrier component 410) with two electrodes 420 and 422 covered by a gel strip (Figs. 4a and 4b; Fig.2a shows how to deposit a gel strip on an electrode [para. 0081]; the gel strip covers the at least two electrodes touched (claim 3)). Endres further teaches wherein the electrodes can be designed as interdigital structures [para. 0113].
Endres does not explicitly teach that the biosensor is a laminated body laminated in a second substrate with electrodes which have at least two electrodes arranged on the second substrate so that the solid electrolyte and  the electrodes are in contact with each other. 
Mazlan teaches interdigitated electrodes shown in Figs. 2b, 4, and 5b as impedance and capacitance biosensors (title). Fig. 2 shows that interdigitated electrodes are fabricated on a substrate, and the measurement electrode is composed of combo-shaped electrodes, which is the same as that shown in Fig. 2 of this application.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the electrodes in Endres to the structure of Mazlan (which is the same as that in this application) so that the biosensor is a laminated body laminated in a second substrate with electrodes comprising at least two electrodes arranged on the second substrate so that the solid electrolyte and the electrodes are in contact with each other. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Note: For the purpose of examination, Examiner interprets “a substrate with solid electrode” as “a substrate with solid [[electrode]] electrolyte” based on Fig.3 in the specification of this application. Examiner interprets “at least the two electrodes” in claim 2 is in reference to the two electrodes recited in claim 1.

Regarding claim 5, modified Endres teaches the measurement device according to claim 1, wherein at least one of the electrodes is a comb-shaped electrode having a combteeth shape (Endres teaches wherein the electrodes can be designed as interdigital structures [para. 0113]. Alternatively, Mazlan also teaches interdigital electrodes shown in Figs. 2b, 4, and 5b. The interdigital electrode is a combo-shaped electrode having a combteeth shape).  

Regarding claim 6, modified Endres teaches the measurement device according to claim 1. The limitations “wherein the information resulting from the microorganisms is information for evaluating a risk of developing disease damage on a plant due to the microorganisms” are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified Endres teaches the computing part, as outlined in the rejected claim 1, which is configured to provide information related to a microbiological state of substances in pharmaceutical and food industries [paras. 0001-0003 in Endres]. 
Alternatively, the claimed limitations are drawn to intended use of the measurement device of modified Endres for analyzing microorganisms related to disease damage on a plant (material worked upon), and do not provide any specific structural limitations to the device. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the sample (material worked upon) but fails to further limit the apparatus element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 
  
Regarding claim 7, modified Endres teaches the measurement device according to claim 1. The limitations “wherein the biological particles are derived from at least one type of microorganisms selected from the group consisting of genus Phytophthora, genus Botrytis, genus Plasmopara, genus Sphaerotheca, genus Alternaria, genus Uromyces, genus Ustilago, genus Phakopsora, genus Burkholderia, genus Xanthomonadaceae, genus Xylella, genus Pseudomonas, genus Erwinia, genus Streptomyces, genus Candidatus Liberibacterasiaticus causing a disease damage on Citreae, and genus Candidatus Phlomobacter causing a disease damage on strawberries” further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the biological particles (material worked upon) but fails to further limit the apparatus element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 

Regarding claim 8, modified Endres teaches the measurement device according to claim 6. The limitations “wherein the disease damage on the plant is at least one type selected from the group consisting of powdery mildew, a rust disease, a leaf spot, wilt, disease damage on roots and stems, disease damage on ears, rotten fruits, disease damage of seed and soilborne decay, crown wart, witch's broom, and a crinkle leaf” further limit the sample and fail to further limit the apparatus, as outlined in the rejected claim 6 above, the limitations of the claim have no patentable weight. 

Regarding claim 9, modified Endres teaches the measurement device according to claim 1. The limitations “wherein the information resulting from the microorganisms is information for evaluating a cleanliness of a medical instrument” are drawn to intended use of the measurement device of modified Endres for evaluating a cleanliness of a medical instrument by using the sample from a medical instrument (material worked upon), and do not provide any specific structural limitations to the device. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the sample (material worked upon) but fails to further limit the apparatus element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 

Regarding claim 10, modified Endres teaches the measurement device according to claim 9. The limitations “wherein the medical instrument is an endoscope” are drawn to intended use of the measurement device of modified Endres for evaluating a cleanliness of an endoscope by using the sample from the endoscope (material worked upon), and do not provide any specific structural limitations to the device of modified Endres. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the sample (material worked upon) but fails to further limit the apparatus element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Endres in view of Mazlan and Metzger, as applied to claim 1 above, and further in view of Park et al. (Real-time monitoring of microbial activity using hydrogel-hybridized carbon nanotube transistors, Sensors and actuators B: Chemical, 263 (2018) 486-492).

Regarding claim 3, modified Endres teaches the measurement device according to claim 1. Modified Endres further teaches wherein the solid electrolyte is a agar gel ([paras. 0075 and 0089] in Endres), and does not explicitly teach that the agar gel is a hydrogel. 
Park teaches a carbon nanotube field-effect transistor (CNT-FET) integrated with malt extract agar (MEA) hydrogel for the real-time monitoring of microbial growth and activity (abstract). Fig.1 shows that fungal spores captured in the hydrogel and different growth phases are detected by the measured current shown in Fig.2. 
Modified Endres and Park are considered analogous art to the claimed invention because they are in the same field of characterizing biological particles by using gel to trap biological particles and characterizing the sample by measuring current under an applied voltage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the gel of modified Endres with the hydrogel of Park. The simple substitution of one known element for another (i.e., hydrogel for agar gel) is likely to be obvious when predictable results are achieved (i.e., trapping/capturing biological particles) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Regarding claim 4,  modified Endres teaches the measurement device according to claim 1. The limitations of claim 4 are obvious in view of Mazlan as outlined in the rejection of claims 1 and 4 above, wherein Mazlan teaches that the electrode spacing is a result effective variable. However, for purposes of compact prosecution, and because Mazlan fails to expressly teach the disclosed electrode spacing, the limitations of claim 4 are rejected below further in view of Park.  
Park teaches a carbon nanotube field-effect transistor (CNT-FET) integrated with malt extract agar (MEA) hydrogel for the real-time monitoring of microbial growth and activity (abstract). Fig.1 shows that fungal spores captured in the hydrogel and different growth phases are detected by the measured current shown in Fig.2. The CNT-FETs were fabricated in wafer-scale and each CNT channel had dimension of 10 [Symbol font/0x6D]m in length (section 2.1). As shown in Fig.1, the CNT connects two AU electrodes on either end. Therefore, the gap distance between the two electrodes is the length of the CNT, which is 10 [Symbol font/0x6D]m, falling within the claimed range.  
Modified Endres and Park are considered analogous art to the claimed invention because they are in the same field of characterizing biological particles by using gel to trap biological particles and characterizing the sample by measuring current under an applied voltage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distance between the two electrodes in modified Endres to a distance of 10 [Symbol font/0x6D]m, as taught by Park. The simple modification of the gap distance between the electrodes is likely to be obvious when predictable results are achieved (i.e., measurement of current) [MPEP § 2143(B)]. 


Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Merriman et al. (WO 2017123416A1) teaches electronic sensors configured to detect single molecules, wherein a sensor includes source and drain electrodes spaced apart by a sensor gap, and a bridge molecule bridging across the sensor gap, connecting source and drain electrodes. Fig.47 shows that an enzyme is coupled between source and drain electrodes, and the gap distance between the source and drain electrodes is less than the size of the enzyme, which corresponds to the biological particle in the instant application.  Chan et al. (US 2002/0090649 A1) teaches a biosensor for detecting analyte in a sample comprising at least two electrodes covered with an electrolytic gel with captured molecules and impedance is measured across the electrodes. Gumbrecht et al. (US 2006/0234236A1) teaches a biosensor comprising at least two electrode in contact with a hydrogel surrounding the capture molecule, and impedance is measured across the electrodes. Jen et al. (Review: Hydrogels for cell immobilization, Biotechnology and Bioengineering, 50, 357-364, 1996) reviews the current developments in immobilization of mammalian cells in hydrogels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Q./Examiner, Art Unit 1795                         

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795